Motion Granted; Order filed January 23, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00482-CV
                                  ____________

     RDFM, INC., D/B/A EAGLE JEWELRY AND LOAN #2, Appellant

                                        V.

UNITED NATIONAL INSURANCE COMPANY, GRIDIRON INSURANCE
    UNDERWRITERS, INC., BRYAN MEYER, PROFESSIONAL TEXAS
      INSURANCE AGENCY, INC. AND SHARON COBB, Appellees


                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-50936

                                    ORDER

      Appellant’s brief was originally due August 14, 2013. We granted three
extensions of time to file appellant’s brief until January 14, 2014. When we
granted the third extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On January 14, 2014,
counsel filed a further request for extension of time to file appellant’s brief. To
date, counsel has submitted no brief. We grant the request and issue the following
order.

         Accordingly, we order appellant to file a brief with the clerk of this court on
or before February 24, 2014. If counsel does not timely file the brief as ordered,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                         PER CURIAM